DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Line 7 recitation of “a” should be deleted to correct typo.
Line 19 recitation of “an” should be replaced with - - and - - to correct typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation of “a body with a maximum body diameter received through the inner diameter of the retaining flange” renders scope and meaning of the claim indefinite in that it is not clear if the limitation refers to a step in the process of making or defines the arrangement.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,101,135 to Hassed.
Hassed ‘135 teaches limitations for a “washer and retained nut assembly” – as shown in Fig 5 for example; a partial copy herein below :

    PNG
    media_image1.png
    330
    427
    media_image1.png
    Greyscale
 
“comprising: a washer” – including 102,106, “having a retaining flange” – including the lower portion as shown at 104,106, “with an inner diameter” – an internal diameter of the opening for the bolt, “and a positioning cavity” – the cavity defined there within where the nut portion is located, “a nut received in the washer” – 110, “said nut having a body with a maximum body diameter” – the nut body which is shown to have a maximum body diameter with respect to the central axis of its threaded hole at 128, “received through the inner diameter of the retaining flange” – arranged there within the washer as shown ‘as best understood’, “and aid body having an extending shoulder with a peripheral surface having an outer diameter” – including the lower spherical portion of the nut which forms a ‘shoulder’ geometry as shown, “the shoulder 
As regards claim 2, reference teaches further limitation of “the engagement surface and the receiving surface have spherical profiles” – as shown.  

As regards claim 4, reference teaches further limitation of “upon engagement of the washer and nut at the maximum offset angle” – as shown in Fig 5, “a minimum contact arc length is present between the contacting engagement surface and receiving surface providing a minimum contact portion on the engagement surface and a complimentary contact portion on the receiving surface” – the geometry of the prior art arrangement as shown inherently anticipates broad recitation.  
As regards claim 5, reference teaches further limitation of “an inner surface of the retaining flange contacts a periphery of a body of the nut” – as shown, “said 2inner surface having a relative angle with respect to a neutral axis of the washer and nut for a flush contact with the periphery in a maximum offset angle engagement between the washer and nut” – the bottom (as shown) surface of the nut is flush with the washer’s lower (as shown) exterior surface anticipates broad limitation.  
As regards claim 6, reference teaches further limitation of “a lower surface of the retaining flange and an upper surface of the shoulder have a relief angle inducing flush contact upon engagement of the washer and nut in the maximum offset angle condition” – as shown again noting the prior art arrangement is shown inverted relative to claim 
As regards claim 7, reference teaches further limitation of “the relief angle is less than 35” – as shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,101,135 to Hassed.
Although Hassed ‘135 ilolustrates a small gap between an outer diameter of the widest diameter portion of the nut and a maximum inner diameter of the retaining flange 102 within the cavity where it is joined to the wall of 116 that is approximately 85% to 90%, the reference does not explicitly describe the relative size of that space. It would however been obvious to one of ordinary skill in the art to provide the outer diameter of the shoulder of the nut to be 85-90% the inner diameter of the retaining flange at the cavity as defined between inner walls of 116 joined thereto in order to provide room for angular movement and for engagement of the shoulder with the portion 116 as shown to provide support and mobility as otherwise shown and described. One of ordinary skill in the art would have more than reasonable expectation of success since the proposed .

Allowable Subject Matter
Claims 10-16 are allowed.

Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
It should be noted that a different interpretation of the same prior art reference has been relied upon for grounds of rejection herein above and careful re-consideration of the above is suggested.  In this regard, it is noted that an inverted arrangement of the prior art structure as regards how ‘up’/’down’ directions are illustrated in Fig 5 is relied upon.  Otherwise, Applicant’s arguments have been considered nonetheless but are not persuasive insofar as they rely upon a more specific interpretation of the claimed invention than is actually defined and required by limitations of the claim.  It has however, been held that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  Overall, the prior art structure is very similar to the present invention but whether one would tends to characterize the prior art as ‘very similar’ or ‘entirely different’, it is the broadest reasonable interpretation of the structure clearly defined by the claim language that must be considered.  So, it is suggested that the claims be amended to more particularly define any structural/geometrical difference between what has been disclosed as the invention and the prior art structure in order to patentably distinguish from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677